Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 11/17/2021 have been entered. Claims 4, 7-8 and 12 have been cancelled.
Claims 1-3, 5-6, 9-11 and 13 are patentable.
Response to Amendments and Arguments
Applicant's amendments and arguments filed 11/17/2021 have been fully considered. The amendments and arguments, see remarks, pg. 7, are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1-3, 5-6, 9-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record is briefly described as follows:
Qualcomm Incorporated, ("PRACH Procedure Consideration," 3GPP TSG-RAN WG1#90bis, R1-1718532, October 2017) discloses: the preambles for PRACH for beam failure recovery request transmission are chosen from those for contention-free PRACH operation. See section 6.3 in pg. 6. However the present amended claims requires that messages related to handover, and specifically the handover complete message sent to the target base station, to be transmitted on a resource allocated for beam recovery.
the UE may reduce beam recovery latency by informing the base station of its intention for beam failure recovery by communicating a beam failure recovery request (BFRR) to the base station using the RACH procedure. In some examples, the base station may dedicate or allocate a set of RACH resources that are used for transmitting both contention-based RACH messages (used for initial access, handover, paging response, etc.) and a BFRR. The set of resources dedicated to both contention-based RACH communication and beam failure recovery request may include all or a portion of all RACH resources (e.g., RACH resources 602). The resources can include time (e.g., slot), frequency (e.g., carriers or tones), and/or preambles.  See abstract and par. 0108. However, Islam, et al. does not expressly disclose the configuration information for allocating the resources for beam recover is received in a handover command; and further the configuration information expressly include information about whether the resources for the beam recovery are available for transmission of a handover complete message; 
NAGARAJA, et al. (US 2018/0206170 A1) discloses: when a UE detects active beam failure, i.e., when a signal quality of one or more reference beams from an NB falls below a threshold, the UE may try beam recovery using UL resources such as beam recovery resources, scheduling requests, and/or RACH resources. See abstract and par. 0109. However, NAGARAJA, et al. does not disclose said beam recovery resources are used for sending a handover complete message to the target base station, etc.
Akkarakaran, et al. (US 2019/0037604 A1) discloses base station may transmit an indication of a set of CCs for UE to use to receive a response to a first RACH transmission from a neighbor base station, etc.. In such cases, the indication may be included in a handover command (e.g., in a handover command from base station for the UE to RACH to base station). In some cases, the handover command may include indicators for each respective CC of the set of CCs. In some cases, etc., receiving the indication of the set of CCs may include receiving an allocation of PRACH resources (e.g., a CC, a sequence identifier, a time-frequency resource, a beam direction, etc.) for the UE to use to transmit RACH transmissions (e.g., RACH message 1, etc.). In such cases, the UE 115-b may identify the set of CCs based on the allocated PRACH resources. See par. 0144. However, Akkarakaran, et al. does not disclose said RACH resources are indicated to be used for handover messages.
Zhou, et al. (US 2021/0083747 A1) discloses: A wireless device may receive, and a base station may transmit, one or more radio resource control messages. The one or more radio resource control message may comprise first configuration parameters of at least one cell, and second configuration parameters of a random access (RA) procedure for a beam failure recovery (BFR), etc., the wireless device may initiate a second random access (RA) procedure based on at least one of: an initial access procedure, a handover command, or a physical downlink control channel order. The wireless device may transmit, using the first transmission power, the first preamble. The base station may receive the second preamble, and the base station may receive the first preamble. See par. 0245. However, Zhou, et al. does not disclose said configuration for beam failure recovery (BFR) are used in transmitting a handover complete message, etc.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641